I concur. In substance and effect the Redd Act amounted to no more than an exception to the general provisions of section 8161. There is this further reason why the conclusion of the Chief Justice is correct: When the Redd Act was in force, bets or wagers made under the co-operative or pari mutuel system were lawful only when under the regulations of the state racing commission and on the races licensed by it. Such form of pool selling not under the regulations of the commission, or on races not licensed by it, was not within the immunity of the Redd Act, and was therefore prohibited by the general provisions of section 8161 even when the Redd Act was in force. If the Redd Act was now in full force and effect, the proposed pari mutuel pool selling on horse races by the plaintiffs could not be justified as lawful, because it is not and cannot be claimed that they are under the regulations of the state racing commission, or that they propose selling pools on licensed races only. *Page 423 
The Redd Act no more than qualified or modified section 8161. And, admitting that the repeal of the modifying act does not restore the original statute, such repeal certainly does not further reduce or diminish it. In this view section 8161 may now be said to prohibit and punish pool selling except by the pari mutuel system under the regulations of and on horse races licensed by the state racing commission. The plaintiffs do not pretend to bring themselves within the exception. Of course they cannot, because since the repeal of the Redd Act there is no state racing commission and no licensed horse races. But a statute is not invalidated because it contains an impossible exception.